Filed Pursuant to Rule 424(b)(2)Registration No.333-163632 7,157,707 Units Accelerated Return Notes® Linked to the S&P 500® Index, due May 27,2011 $10 principal amount per unit Term Sheet No. 5 Royal Bank of Canada Pricing Date Settlement Date Maturity Date CUSIP No. March 24, 2010 April 5 , 2010 May 27 , 2011 78009C738 Accelerated Return Notes® 3-to-1 upside exposure to increases in the level of the S&P 500® Index, subject to a cap of 14.46% 1-to-1 downside exposure, with no downside limit A maturity of approximately 14 months Payment of the Redemption Amount at maturity is subject to the credit risk of Royal Bank of Canada No periodic interest payments No listing on any securities exchange ARNs areunsecured and are not savings accounts or insured deposits of a bank.ARNs are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States The ARNs are being offered by Royal Bank of Canada (“RBC”).The ARNs will have the terms specified in this term sheet as supplemented by the documents indicated below under “Additional Terms” (together, the “Note Prospectus”).
